Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 must be amended to sentence format by deleting “; and” and ending the claim with a period
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al (US20120216632A1 published 08/30/2012; hereinafter Seki).
Regarding claim 1, Seki teaches an online sample manager (automatic sample introduction apparatus – paragraph 71) for a liquid chromatography system (a liquid chromatograph apparatus – paragraph 71), comprising: 
a process valve (syringe valve 16 – Fig. 13) comprising: 
a first fluidic port in communication with a process line (“a process line” is interpreted as a connection for a process) (port P2 of the syringe valve 16 is connected to the buffer tube 13 – Fig. 13); 
a second fluidic port in communication with (“in communication with” interpreted under BRI as “connected to”) at least one of a sample storage vessel and a wash component (port P5 of the of the syringe valve 16 is connected to washing solutions A and B – Fig. 13); 
a third fluidic port in communication with a sample syringe (port P3 is connected to the syringe 11 – Fig. 13); 
a sample drawing position (valve position shown in Fig. 13) permitting fluidic passage between the process line and the sample syringe (the syringe 11 is connected to the buffer line 13 via the syringe valve 16 – Fig. 13); and 
a storage position permitting fluidic passage between the sample syringe and at least one of a sample storage vessel and the wash component (the syringe 11 is connected washing solution bottle 20 via the syringe valve 16 – Fig. 1 and paragraph 87)
the online sample manager further comprising: 

a column valve (6-port 2-position valve 8 – Figs. 7-8) permitting fluidic passage between the injection block and a column line port (6-port 2-position valve 8 connects the sample storage loop 5 the the column port P2 – Fig. 8).
Regarding claim 4, Seki teaches the online sample manager of claim 1, wherein the fluidic passage permitted between the sample syringe and the sample storage vessel (buffer tube 13 provides a path between the syringe 11 and the sample holding container 1 – Fig. 13) is between the sample syringe and a storage injector (“between the sample syringe and a storage injector” does not claim positively claim the storage injector and the limitation “storage injector” is interpreted under BRI as a structure capable of receiving or sending liquid to a storage vessel; see MPEP 2115) (the needle 2 is capable of receiving or sending liquids into a storage container – Fig. 13) for the sample storage vessel (buffer tube 13 is between the syringe 11 and needle 2 – Fig. 13).
Regarding claim 5
Regarding claim 9, Seki teaches the online sample manager of claim 1, wherein the column line port is in fluidic communication with a chromatography column (the column port P2 is connected to a column – Fig. 8 and paragraph 87).
Regarding claim 10, Seki teaches the online sample manager of claim 1, wherein the column valve (6-port 2-position valve 8 – Figs. 7-8) comprises a pump line port (pump port P1 connected to a pump – Fig. 8) in fluidic communication with a pump (pump unit 7 – paragraph 87) configurable to facilitate transfer of an elution from the injection block to a chromatography column (The mobile phase flows into the separation column 6 from the pump unit 7 through the sample storage loop 5 of the 6-port 2-position valve 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier (US20120305464A1 published 12/06/2012).          
Regarding claim 1, Cormier teaches an online sample manager for a liquid chromatography system (paragraph 22), comprising: 
a process valve (process-selection valve 104 – Fig. 4) comprising: 
a first fluidic port in communication with a process line (“a process line” is interpreted as a connection for a process) (tubing connects fluidic intake port 108-13 to a first process line P1 – paragraph 41); 
a second fluidic port (fluidic intake port 108-18 – Fig. 4) in communication with (“in communication with” interpreted under BRI as “connected to”) at least one of a sample storage vessel and a wash component (fluidic intake port 108-18 connected to wash source – paragraph 41); 

a sample drawing position (“sample drawing position” is interpreted as a valve position) (process-selection valve 104 is in a state where sample from first process line P1 flows to sampling valve 102 which fluidically couples the first process line P1 to the injection needle 124 – Fig. 4) permitting fluidic passage between the process line (first process line P1 – Fig. 4) and the sample syringe (injection needle 124 – Fig. 4); and 
the online sample manager further comprising: 
an injection block (fluidic tee 116 – Fig. 4) in fluidic communication with the wash component (); and 
a column valve permitting fluidic passage (an injection valve 106 connects one end of the sample loop 132 to the fluidic tee 116 – paragraph 58 and Fig. 6) between the injection block (fluidic tee 116 – Fig. 6) and a column line port (sample loop 132 connects to the column port 108-24 – paragraph 42 and Fig. 5).    
Although Cormier does not explicitly teach a storage position (“storage position” is interpreted as a valve position) permitting fluidic passage between the sample syringe (injection needle 124 – Fig. 4) and at least one of a sample storage vessel and the wash component (fluidic intake port 108-18 connected to wash source – Fig. 4), Cormier teaches a process-selection valve 104 capable of connecting (paragraph 40) fluidic intake port 108-18 to the injection needle 124.
It would have been obvious to one of ordinary skill in the art before the effective filing date to rotate the process-selection valve 104 to select the fluidic intake port 108-18 (modification of Fig. 4) to send wash buffer to the injection needle 124 to gain the function of cleaning the injection needle 124 and fluidic tee 116. One of ordinary skill would have expected that this modification could have been 
Regarding claim 16, Cormier teaches the online sample manager of claim 1, wherein the column valve (injection valve 106 – Fig. 4) comprises: 
a first fluidic port (port 108-23 – Fig. 6); 
a second fluidic port coupled to a waste system (port 108-21 connect to a waste-collecting reservoir – Fig. 6 and paragraph 42); 
a third fluidic port coupled to the wash component (port 108-25 connected to the solvent delivery system 12 – Fig. 6 and paragraph 42); 
a fourth fluidic port (port 108-25 – Fig. 6); and 
a sample loop between the fourth fluidic port and the first fluidic port (sample loop 132 connecting port 108-23 and port 108-25 – Fig. 6).
Regarding claim 17, Cormier teaches the online sample manager of claim 16, wherein the column valve further comprises: 
a fifth fluidic port (port 108-22 – Fig. 6) coupled to a pump line (line marked by arrow 123 – Fig. 6) for forming a fluidic path between the pump line and an inlet of the sample loop at the fourth fluidic port (port 108-22 connects the line marked by arrow 123 to the port 108-25 and sample loop 132 – Fig. 6); and
Regarding claim 18, Cormier teaches the online sample manager of claim 17, wherein the column valve further comprises: 
a sixth fluidic port (port 108-24 – Fig. 7) coupled to a column line (tubing connects the fluidic port 108-24 to the column – paragraph 42) for forming a fluidic path between the column line and an outlet of the sample loop at the first fluidic port (port 108-24 is connected to port 108-23, forming a connection between the sample loop 132 and the column line – Fig. 7).
Claims 6-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al (US20120216632A1 published 08/30/2012; hereinafter Seki) in view of Cormier (US20120305464A1 published 12/06/2012).                                                                                                                                                                          
Regarding claim 6, Seki teaches the online sample manager of claim 1, the storage injector (the needle 2 is capable of injecting into a vial – Fig. 13) is a vial injector (“a vial injector” interpreted to read on a needle capable of injecting into a vial), and the fluidic passage permitted between the sample syringe and the sample storage vessel (buffer tube 13 – Fig. 12) is between the sample syringe and the vial injector (buffer tube 13 provides a path between the syringe 11 capable of holding a sample and the needle 2 capable of injecting into a vial – Fig. 13).
However, Seki does not teach wherein the sample storage vessel (sample holding container 1 – Fig. 13) is a vial.
Cormier teaches an online sample manager wherein the sample storage vessel is a vial (vial 125 – Fig. 4). It would be advantageous to use a vial in the sample management system to save space and reduce operation costs.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the sample holding container 1, as taught by Seki, with the vial 125, taught by Cormier, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Seki and Cormier teach liquid introduction devices for liquid chromatography.  
Regarding claim 7, Seki teaches the online sample manager of claim 1.
However, Seki does not teach a diluent syringe valve permitting fluidic passage between a diluent syringe and the injection block when the diluent syringe valve is in a diluent injection position.
Cormier teaches an online sample manager comprising a diluent syringe valve (priming valve 100 – Fig. 7) including a diluent line port (fluidic port 108-3 by tubing to the diluent pump 112 – Fig. 7) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample manager, as taught by Seki, with the priming valve 100, taught by Cormier, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Seki and Cormier teach liquid introduction devices for liquid chromatography.  
Regarding claim 8, Seki teaches the online sample manager of claim 1
However, Seki does not teach a sample syringe valve permitting fluidic passage between the sample syringe and the injection block when the sample syringe valve is in a sample loop fill position.
Cormier teaches an online sample manager comprising a sample syringe valve (sampling valve 102 – Fig. 7) including a sample line port (tubing connects the fluidic port 108-7 to one end of the pump 128 – paragraph 64) through which sample is receivable from a sample syringe (“receivable from a sample syringe” does not positively claim the “sample syringe” and the limitation is interpreted under BRI as capable of receiving from a sample syringe; see MPEP 2115) (fluidic port 108-7 is capable of connecting to a sample syringe via tubing – paragraph 64) and transferable to an injection block (sampling valve 102 can transfer fluids to a fluidic tee 116 – Fig. 7). It would be advantageous to use an additional valve in the sample manager to use more types of buffer and gain the ability to process more types of samples.

Regarding claim 15, Seki teaches an online sample manager for a liquid chromatography system, comprising:
a process valve (syringe valve 16 – Fig. 13) including a process line (port P2 of the syringe valve 16 is connected to the buffer tube 13 – Fig. ) port through which sample is receivable (the syringe 11 is capable of reviving a sample through the buffer line 13 via the syringe valve 16 – Fig. 13) when the process valve is in a sample drawing position and a storage line port (port P2 on the syringe valve 16 capable of receiving a sample – Fig. 13) through which stored sample is receivable when the process valve is in a storage position (sample stored in sample hold container 1 can be received – Fig. 13), the stored sample receivable from a sample storage vessel via a storage injector (needle 2 is capable of receiving a sample from a sample holding container 1– Fig. 13);
a column valve (6-port 2-position valve 8 – Fig. 13) including a column line port (a column port P2 leading to a column – Fig. 13) through which sample is transferable to a chromatography column and a pump line port (pump port P2 connected to a pump – Fig. 13) in fluidic communication with a pump
a wash component (washing solutions A and B are connected to a washing pump 15 – Fig. 10) configurable with a wash injector (washing pump 15 – Fig. 10) wherein a wash solution is receivable at the wash component from the sample line port (washing pump 15 delivers washing solutions to the needle 2 via the syringe valve 16 – Fig. 13 – Fig. 10 and paragraph 96).
However, Seki does not teach a sample syringe valve including a sample line port through which sample is receivable from a sample syringe and transferable to an injection block; a diluent syringe valve 
Cormier teaches an online sample manager comprising: 
a sample syringe valve (sampling valve 102 – Fig. 7) including a sample line port (tubing connects the fluidic port 108-7 to one end of the pump 128 – paragraph 64) through which sample is receivable from a sample syringe (“receivable from a sample syringe” does not positively claim the “sample syringe” and the limitation is interpreted under BRI as capable of receiving from a sample syringe; see MPEP 2115) (fluidic port 108-7 is capable of connecting to a sample syringe via tubing – paragraph 64) and transferable to an injection block (sampling valve 102 can transfer fluids to a fluidic tee 116 – Fig. 7);
a diluent syringe valve (priming valve 100 – Fig. 7) including a diluent line port (fluidic port 108-3 by tubing to the diluent pump 112 – Fig. 7) through which diluent is receivable from a diluent syringe  (“receivable from a diluent syringe” does not positively claim the “diluent syringe” and the limitation is interpreted under BRI as capable of receiving from a diluent syringe; see MPEP 2115) (fluidic port 108-3 is capable of connecting to a diluent syringe via tubing – paragraph 34) and transferable to the injection block (priming valve 100 can transfer fluids to a fluidic tee 116 – Fig. 7). It would be advantageous to use additional valves in the sample manager to use more types of buffer and gain the ability to process more types of samples.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample manager, as taught by Seki, with the sampling valve 102 and priming valve 100, taught by Cormier, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Seki and Cormier teach liquid introduction devices for liquid chromatography.  
Response to Arguments
Point 1: Applicant’s argument regarding claim 1 “one of ordinary skill in the art would not associate this with a "process line." The specification, as well as claim 15, defines the process line as receiving a sample. Seki's buffer tube 13, and therefore P2 of syringe valve 16 do not provide a sample to P3 of Seki's valve 8. Therefore, the buffer tube 13 is not akin to a "process line” is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The specification, as well as claim 15, defines the process line as receiving a sample”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, an interpretation was made for “a process line” under BRI (“a process line” is interpreted as a connection for a process) in the rejection for claim 1. Applicant is advised to amend the limitations to claim a sample contained in the process line.
	Point 2: Applicant’s addition arguments rejections have been considered and a new prior art rejection has been issued.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20120132013A1 – teaches valves 504 and 502 that reads on claim 1
US20130327692A1 – teaches valve 9r that pertinent to claim 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./
Examiner, Art Unit 1796         

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797